UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 January 18, 2008 Date of Report (Date of Earliest Event Reported) AMES NATIONAL CORPORATION (Exact Name of Registrant as Specified in its Charter) IOWA 0-32637 42-1039071 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 405 FIFTH STREET AMES, IOWA 50010 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code:(515) 232-6251 NOT APPLICABLE (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Item 2.02Results of Operations and Financial Condition The following exhibit is filed as part of this Report: Exhibit No. Description 99.1 News Release dated January 18, 2008 Item 9.01Financial Statements and Exhibits On January 18, 2008, Ames National Corporation issued a News Release announcing financial results for the three and twelve months ended December 31, 2007.A copy of the News Release is attached hereto as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. AMES NATIONAL CORPORATION Date:January 18, 2008 By: /s/ Thomas H. Pohlman Thomas H. Pohlman, President (Principal Executive Officer) EXHIBIT INDEX Exhibit No. Description 99.1 News Release dated January 18, 2008
